Case 2:19-cv-01667-JS Document 70-6 Filed 09/03/21 Page 1 of 3




             Exhibit 6
          Case 2:19-cv-01667-JS Document 70-6 Filed 09/03/21 Page 2 of 3




From: Theresa Pilla <Theresa.Pilla@Phila.gov>
Sent: Thursday, March 28, 2019 8:47 AM
To: Samantha Hart <Samantha.Hart@road-con.com>; Anthony Santaniello
<Anthony.Santaniello@phila.gov>
Subject: Re: Supplemental Pre-Qualification Questionnaire


Good morning Samantha -



The bid has been postponed, it will now open Tues. 04-09-19, thus the approved
bidders list will be posted about one week before, as is the city's standard.



Per my below instructions to Anthony, you can access the bid after the prequalification
bid closes by NOT logging into the PHL Contracts, but just going in to view as the
general public to open bids. You will then be able to see the bid and all of the
documents, whether you ultimately end up as an approved bidder or not. Once
approved bidders are added about a week before opening, then you will be able to sign
in and actually submit a bid.



Regarding the project labor agreement, per our law department: The United
Steelworkers are not one of the unions that are signatory to the Project Labor
Agreement for this project. As stated in Article IV of the Project Labor Agreement, the
“Unions” (defined as the Affiliates of the Philadelphia Building and Construction Trades
Council), are the sole and exclusive bargaining representatives of all craft employees
working on the Project within the scope of this Agreement. Also, the Union(s) are
recognized as the source of employment referrals.



Thank you.



Terri Pilla

Procurement Technician I

City of Philadelphia

Procurement Department, Public Works
          Case 2:19-cv-01667-JS Document 70-6 Filed 09/03/21 Page 3 of 3



Municipal Services Building

1401 J. F. Kennedy Boulevard, Room 120

Philadelphia, PA 19102

215.686.4712     215.686.4728 fax

theresa.pilla@phila.gov




www.PHLContracts.phila.gov

Procurement – Focused on Service. Committed to Quality.
Let Us Know How We Did.
https://www.surveymonkey.com/r/proc_cust_excellence




From: Samantha Hart <Samantha.Hart@road-con.com>
Sent: Thursday, March 28, 2019 8:32 AM
To: Anthony Santaniello
Cc: Theresa Pilla
Subject: RE: Supplemental Pre-Qualification Questionnaire

When will the approved bidders be notified?

If the job bids on April 2nd and we still don’t know that is leaving very little time to work up a
bid?

Road Con, Inc is a signatory with the United Steel Workers (heavy and Highway construction).
Can the United Steel Workers be added to the Project Labor Agreement?

Samantha M. Hart
Road-Con, Inc.
902 Camaro Run Drive
West Chester, Pa. 19380
P: 610-429-8089
F: 610-429-8098
